DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2021, October 28, 2021, July 5, 2022 and September 27, 2022 have been considered by the examiner.

Drawings
The drawings are objected to because although elements 41 (aperture) and 43 (tab) are discussed in the specification, the elements are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotellier et al (U.S. Patent Publication 2011/0185538) in view of Fuziak (U.S. Patent Publication 2008/0198324).
With regard to independent claim 1, although Hotellier et al teaches a wearable device comprising (page 1, paragraph [0001]): a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (page 1, paragraphs [0001] and [0002], wherein glasses inherently comprise a frame and lens holders), the frame including a housing (Figure 1, element 100) and a base foot (Figure 1, element 201’) with the base foot being a portion of the housing that is integrated into the housing (Figure 1, element 201’ inserts into element 100); an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user (page 1, paragraph [0002]); and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (page 1, paragraph [0003]), wherein the base foot forms a portion of the articulated joint (Figure 1), Hotellier et al fails to explicitly teach details of the wearable device.  In a related endeavor, Fuziak teaches a wearable device (Figure 1A) comprising: a frame (Figure 1A, element 12) defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (Figure 1A, elements 14a and 14b), an elongated temple moveably connected to the frame for holding the frame in position when the device is worn by the user (Figure 1A, element 24), and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (Figure 1A, elements 20 and 22), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wearable device, as taught by Fuziak, with the articulated joint, as taught by Hotellier et al, with a hinge having high strength in traction and torque (page 1, paragraph [0011], lines 1-4).
With regard to dependent claim 2, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Fuziak teaches such a wearable device further comprising onboard electronic components housed by at least one of the temple and the frame (Figure 1B, elements 100 and 102).
With regard to dependent claim 4, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hotellier et al teaches the base foot including apertures that receive portions of the housing to integrate with the housing (Figure 1, element 206 and page 3, paragraph [0078], lines 1-5).
With regard to dependent claim 5, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hotellier et al teaches the articulated joint comprises a hinge assembly (Figure 1, element 202), the base foot forming part of a cap hinge which additionally extends rearward from the housing and is configured to couple with a hinge component of the temple (Figures 1 and 2).
With regard to independent claim 7, although Hotellier et al teaches a wearable device comprising (page 1, paragraph [0001]): a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (page 1, paragraphs [0001] and [0002], wherein glasses inherently comprise a frame and lens holders), the frame including a housing (Figure 1, element 100) and a base foot (Figure 1, element 201’), wherein the base foot is configured to have housing extend into and around at least a portion of the base foot such that the base foot and the housing are integrated (Figure 1, element 201’ inserts into element 100); an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user (page 1, paragraph [0002]); and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (page 1, paragraph [0003]), wherein the base foot forms a portion of the articulated joint (Figure 1), Hotellier et al fails to explicitly teach details of the wearable device.  In a related endeavor, Fuziak teaches a wearable device (Figure 1A) comprising: a frame (Figure 1A, element 12) defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (Figure 1A, elements 14a and 14b), an elongated temple moveably connected to the frame for holding the frame in position when the device is worn by the user (Figure 1A, element 24), and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (Figure 1A, elements 20 and 22), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wearable device, as taught by Fuziak, with the articulated joint, as taught by Hotellier et al, with a hinge having high strength in traction and torque (page 1, paragraph [0011], lines 1-4).
With regard to dependent claim 8, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Hotellier et al teaches wherein the base foot includes one or more features to facilitate a connection and load transfer between the housing and the base foot (page 1, paragraph [0011]).
With regard to dependent claim 10, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Hotellier et al teaches wherein the base foot forms a portion of the articulated joint (Figure 1).
With regard to dependent claim 11, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Fuziak further teaches such a wearable device wherein the base foot is configured to form substantially an entirety of a temple interfacing part of the housing (Figure 1B).
With regard to dependent claim 12, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 11, but both fail to teach a specified dimension of the base foot. However, requiring a dimension of the base foot to have a specified value is a matter of design choice, such that one of ordinary skill in the art before the effective filing date of the invention to specify the dimensions of the base foot in order to provide an aesthetically appealing look of the wearable device and to provide sufficient space to house electronic components. It has also been held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to independent claim 13, although Hotellier et al teaches a wearable device comprising (page 1, paragraph [0001]): a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (page 1, paragraphs [0001] and [0002], wherein glasses inherently comprise a frame and lens holders), the frame including a housing (Figure 1, element 100) and a base foot (Figure 1, element 201’), wherein the base foot forms a rear end face of the frame at a lateral end portion thereof (page 1, paragraph [0003], lines 4-7 and paragraph [0004]); an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user (page 1, paragraph [0002]); and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (page 1, paragraph [0003]), wherein the base foot forms a portion of the articulated joint (Figure 1), Hotellier et al fails to explicitly teach details of the wearable device.  In a related endeavor, Fuziak teaches a wearable device (Figure 1A) comprising: a frame (Figure 1A, element 12) defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction (Figure 1A, elements 14a and 14b), an elongated temple moveably connected to the frame for holding the frame in position when the device is worn by the user (Figure 1A, element 24), and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction (Figure 1A, elements 20 and 22), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wearable device, as taught by Fuziak, with the articulated joint, as taught by Hotellier et al, with a hinge having high strength in traction and torque (page 1, paragraph [0011], lines 1-4).
With regard to dependent claim 14, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, wherein Fuziak teaches such a wearable device further comprising onboard electronic components housed by at least one of the temple and the frame (Figure 1B, elements 100 and 102).
With regard to dependent claim 16, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, wherein Hotellier et al teaches wherein the base foot is configured to have housing extend into and around at least a portion of the base foot such that the base foot and the housing are integrated (Figure 1, element 201’ inserts into element 100).
With regard to dependent claim 17, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, wherein Hotellier et al teaches wherein the base foot includes one or more features to facilitate a connection and load transfer between the housing and the base foot (page 1, paragraph [0011]).
With regard to dependent claim 18, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17, wherein Hotellier et al teaches the one or more features include apertures that receive portions of the housing therein (Figure 1, element 206 and page 3, paragraph [0078], lines 1-5).
With regard to dependent claim 20, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hotellier et al teaches the articulated joint comprises a hinge assembly (Figure 1, element 202), the base foot forming part of a cap hinge which additionally extends rearward from the housing and is configured to couple with a hinge component of the temple (Figures 1 and 2).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotellier et al (U.S. Patent Publication 2011/0185538) in view of Fuziak (U.S. Patent Publication 2008/0198324) as applied to claim 2 above, and further in view of Haddick et al (U.S. Patent Publication 2011/0221656).
With regard to dependent claim 3, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, but fail to teach such a wearable device wherein the base foot is in a conductive heat exchange relationship to conduct heat generated by the onboard electronic components to the temple. In a related endeavor, Haddick et al teaches a wearable device comprising a frame defining one or more optical element holders (Figure 22), wherein the base foot is additionally a portion of a housing of the frame that is integrated into the housing (Figure 22, element 2136), the base foot is abutted along one or more internal surfaces disposed within the frame in a conductive heat exchange relationship by one or more heat sinks internal to the frame (Figure 2, element 204), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wearable device, as taught by Hotellier et al in view of Fuziak, with the heat sink, as taught by Haddick et al, to dissipate heat in the electronic system and provide comfort to the wearer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hotellier et al (U.S. Patent Publication 2011/0185538) in view of Fuziak (U.S. Patent Publication 2008/0198324) as applied to claim 7 above, and further in view of Haddick et al (U.S. Patent Publication 2011/0221656).
With regard to dependent claim 9, although Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Fuziak teaches such a wearable device further comprising onboard electronic components housed by at least one of the temple and the frame (Figure 1B, elements 100 and 102), both fail to teach such a wearable device further wherein the base foot is abutted in a conductive heat exchange relationship along one or more internal surfaces disposed within the frame by one or more heat sinks internal to the frame to conduct heat produced by the onboard electronic components. In a related endeavor, Haddick et al teaches a wearable device comprising a frame defining one or more optical element holders (Figure 22), wherein the base foot is additionally a portion of a housing of the frame that is integrated into the housing (Figure 22, element 2136), the base foot is abutted along one or more internal surfaces disposed within the frame in a conductive heat exchange relationship by one or more heat sinks internal to the frame (Figure 2, element 204), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wearable device, as taught by Hotellier et al in view of Fuziak, with the heat sink, as taught by Haddick et al, to dissipate heat in the electronic system and provide comfort to the wearer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hotellier et al (U.S. Patent Publication 2011/0185538) in view of Fuziak (U.S. Patent Publication 2008/0198324) as applied to claim 14 above, and further in view of Haddick et al (U.S. Patent Publication 2011/0221656).
With regard to dependent claim 15, Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, both fail to teach such a wearable device wherein the base foot is in a conductive heat exchange relationship to conduct heat generated by the onboard electronic components to the temple. In a related endeavor, Haddick et al teaches a wearable device comprising a frame defining one or more optical element holders (Figure 22), wherein the base foot is additionally a portion of a housing of the frame that is integrated into the housing (Figure 22, element 2136), the base foot is abutted along one or more internal surfaces disposed within the frame in a conductive heat exchange relationship by one or more heat sinks internal to the frame (Figure 2, element 204), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wearable device, as taught by Hotellier et al in view of Fuziak, with the heat sink, as taught by Haddick et al, to dissipate heat in the electronic system and provide comfort to the wearer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hotellier et al (U.S. Patent Publication 2011/0185538) in view of Fuziak (U.S. Patent Publication 2008/0198324) as applied to claim 13 above, and further in view of Haddick et al (U.S. Patent Publication 2011/0221656).
With regard to dependent claim 19, although Hotellier et al in view of Fuziak teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, wherein Fuziak teaches such a wearable device further comprising onboard electronic components housed by at least one of the temple and the frame (Figure 1B, elements 100 and 102), both fail to teach such a wearable device wherein the base foot is abutted in a conductive heat exchange relationship along one or more internal surfaces disposed within the frame by one or more heat sinks internal to the frame to conduct heat produced by the onboard electronic components. In a related endeavor, Haddick et al teaches a wearable device comprising a frame defining one or more optical element holders (Figure 22), wherein the base foot is additionally a portion of a housing of the frame that is integrated into the housing (Figure 22, element 2136), the base foot is abutted along one or more internal surfaces disposed within the frame in a conductive heat exchange relationship by one or more heat sinks internal to the frame (Figure 2, element 204), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wearable device, as taught by Hotellier et al in view of Fuziak, with the heat sink, as taught by Haddick et al, to dissipate heat in the electronic system and provide comfort to the wearer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 11 and 12 of U.S. Patent Number 9,746,692. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim A wearable device comprising: a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction, the frame including a housing and a base foot with the base foot being a portion of the housing that is integrated into the housing; an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user; and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction, comprising onboard electronic components housed by at least one of the temple and the frame.

Claims 1-9, 11-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10-12 and 14-17 of U.S. Patent Number 10,345,617. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim A wearable device comprising: a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction, the frame including a housing and a base foot with the base foot being a portion of the housing that is integrated into the housing; an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user; and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction, comprising onboard electronic components housed by at least one of the temple and the frame.

Claims 1-7, 13, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 10, 11, 12, 16 and 17 of U.S. Patent Number 10,928,649. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim A wearable device comprising: a frame defining one or more optical element holders configured to hold respective optical elements for viewing by a user in a viewing direction, the frame including a housing and a base foot with the base foot being a portion of the housing that is integrated into the housing; an elongate temple moveably connected to the frame for holding the frame in position when the device is worn by the user; and an articulated joint connecting the temple and the frame to permit movement of the temple relative to the frame between a wearable position in which the temple is generally aligned with the viewing direction, and a collapsed position in which the temple extends generally transversely to the viewing direction, comprising onboard electronic components housed by at least one of the temple and the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
25 October 2022